                  Case 3:20-cv-05132-RJB Document 1 Filed 02/14/20 Page 1 of 5




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA

 8
      NATALIE CAVIN, an individual,
 9
                                     Plaintiff,                  NO. 3:20-cv-05132
10                                                               (Superior Court of the State of
             v.                                                  Washington County of Pierce
11                                                               No. 20-2-04716-9)
      VALIANT GLOBAL DEFENSE SERVICES,
12    INC., a Delaware corporation, formerly known as            NOTICE OF REMOVAL OF ACTION
      CUBIC GLOBAL DEFENSE, INC.,                                FROM STATE COURT
13
                                     Defendant.
14

15

16   TO: The United States District Court for the Western District of Washington at Tacoma

17          PLEASE TAKE NOTICE THAT, pursuant to 28 U. S. C. § 1441(a), Defendant hereby

18   removes this action from the Superior Court of the State of Washington, County of Pierce, to the

19   United States District Court for the Western District of Washington at Tacoma on the grounds set

20   forth below:

21          1.       On February 5, 2020, plaintiff filed the above-captioned action against Defendant in

      NOTICE OF REMOVAL - 1
                                                                  CHRISTIE LAW GROUP, PLLC
                                                                2100 WESTLAKE AVENUE N., SUITE 206
                                                                       SEATTLE, WA 98109
                                                                          206-957-9669
                  Case 3:20-cv-05132-RJB Document 1 Filed 02/14/20 Page 2 of 5




 1   the Superior Court of the State of Washington, County of Pierce. Subsequently, defendant was

 2   served with a copy of the Summons, Order Assigning Case to Judicial Department and Setting

 3   Review Hearing Date, and the Complaint for Damages on February 10, 2020, which are attached

 4   hereto as Exhibit A.

 5           2.      This Notice is being filed within 30 days of defendants’ initial receipt of plaintiff’s

 6   Complaint, and thus is timely filed pursuant to 28 U. S. C. § 1446(b).

 7           3.      Pursuant to 28 U. S. C. § 1446(b)(2)(A), the defendant consents to the removal of

 8   this case to the United States District Court.

 9           4.      Removal to the United States District Court for the Western District of Washington

10   at Tacoma is proper pursuant to 28 U. S. C. § 128(b) and LCR 3(d) because it is the judicial district

11   embracing Pierce County, which is the place where this action is pending and defendant does

12   business, and because the events alleged to have given rise to the claims occurred in Pierce County.

13           5.      This is a civil action alleging deprivation of the plaintiff’s federal rights in violation

14   of the Americans with Disabilities Act, 42 U. S. C. § 12101 et seq., the Family and Medical Leave

15   Act, 29 U. S. C. § 2601, et seq., the Rehabilitation Act of 1973, 29 U. S. C. § 701 et seq., and Title

16   VII of the Civil Rights Act, 42 U. S. C. § 2000e et seq.

17           6.      Removal of this action is proper under 28 U.S.C. § 1441(a), which provides as

18   follows:

19                   Except as otherwise expressly provided by Act of Congress, any
                     civil action brought in a State court of which the district courts of
20                   the United States have original jurisdiction, may be removed by the
                     defendant or the defendants, to the district court of the United States
21                   for the district and division embracing the place where such action

      NOTICE OF REMOVAL - 2
                                                                     CHRISTIE LAW GROUP, PLLC
                                                                   2100 WESTLAKE AVENUE N., SUITE 206
                                                                          SEATTLE, WA 98109
                                                                             206-957-9669
                   Case 3:20-cv-05132-RJB Document 1 Filed 02/14/20 Page 3 of 5




 1                    is pending.

 2
             7.       This Court has original jurisdiction pursuant to 28 U. S. C. §§ 1331 and 1332
 3
     because this action includes claims arising under the laws of the United States.
 4
             8.       Pursuant to 28 U. S. C. § 1331, this Court “shall have original jurisdiction of all
 5
     civil actions arising under the Constitution, laws, or treaties of the United States.” Because this
 6
     Court has original jurisdiction over plaintiff’s claims, this action is removable pursuant to 28 U.
 7
     S. C. § 1441(a).
 8
             9.       Plaintiff has also asserted state law claims under the Washington Law Against
 9
     Discrimination, RCW 49.60 et seq. Defendant requests that all claims be removed from the
10
     Superior Court of the State of Washington, County of Pierce, and that this Court exercise
11
     supplemental jurisdiction over these claims pursuant to 28 U. S. C. §§ 1367(a) and 1441(c).
12
             10.      The defendant will promptly file a copy of this Notice in the Superior Court of the
13
     State of Washington, County of Pierce, and will serve a copy of same on the plaintiff in accordance
14
     with 28 U. S. C. 1446(d).
15
             WHEREFORE, the defendant gives notice that the above-captioned action commenced
16
     against it in the Superior Court of the State of Washington, County of Pierce, has been removed to
17
     this Court.
18
             DATED this 14th day of February, 2020.
19

20

21

      NOTICE OF REMOVAL - 3
                                                                   CHRISTIE LAW GROUP, PLLC
                                                                 2100 WESTLAKE AVENUE N., SUITE 206
                                                                        SEATTLE, WA 98109
                                                                           206-957-9669
             Case 3:20-cv-05132-RJB Document 1 Filed 02/14/20 Page 4 of 5




 1                                      CHRISTIE LAW GROUP, PLLC

 2
                                  By    /s/ Thomas P. Miller
 3                                      THOMAS P. MILLER, WSBA #34473
                                        Attorneys for Defendant
 4                                      2100 Westlake Ave. N., Suite 206
                                        Seattle, WA 98109
 5                                      Telephone: 206-957-9669
                                        Fax: 206-352-7875
 6                                      Email: bob@christielawgroup.com
                                                 tom@christielawgroup.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     NOTICE OF REMOVAL - 4
                                                    CHRISTIE LAW GROUP, PLLC
                                                  2100 WESTLAKE AVENUE N., SUITE 206
                                                         SEATTLE, WA 98109
                                                            206-957-9669
               Case 3:20-cv-05132-RJB Document 1 Filed 02/14/20 Page 5 of 5




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on February 14, 2020, I electronically filed the foregoing with the
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
 3   following:

 4                                  David C. Martin, WSBA #38325
                                       MBE Law Group, PLLC
 5                                   1001 Fourth Ave., Suite 3200
                                          Seattle, WA 98154
 6                                   Email: dmartin@mbelg.com
                                         Attorney for Plaintiff
 7
                                                 CHRISTIE LAW GROUP, PLLC
 8
                                                 By      /s/ Thomas P. Miller
 9                                                    THOMAS P. MILLER, WSBA #34473
                                                      Attorney for Defendant
10                                                    2100 Westlake Avenue N., Suite 206
                                                      Seattle, WA 98109
11                                                    Telephone: 206-957-9669
                                                      Email: tom@christielawgroup.com
12

13

14

15

16

17

18

19

20

21

      NOTICE OF REMOVAL - 5
                                                                CHRISTIE LAW GROUP, PLLC
                                                              2100 WESTLAKE AVENUE N., SUITE 206
                                                                     SEATTLE, WA 98109
                                                                        206-957-9669
